—In a negligence action to recover damages for personal injuries, the defendant appeals from so much of an order of the Supreme Court, Queens County (Golar, J.), dated February 24, 1994, as denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant failed to make a prima facie showing of its entitlement to judgment as a matter of law (cf., Eddy v Tops Friendly Mkts., 91 AD2d 1203). Therefore, the court correctly denied its motion for summary judgment (see, Canosa v Abadir, 165 AD2d 823; Fox v Wyeth Labs., 129 AD2d 611). Rosenblatt, J. P., Miller, Lawrence and Florio, JJ., concur.